PER CURIAM:
Calvin Lamont Harris seeks to appeal the district court’s orders denying his motions to extend the time to file a motion under 28 U.S.C.A. § 2255 (West Supp. 2008). We affirm.
Because Harris had not filed a § 2255 motion and his motion for an extension of time to file did not raise any potential grounds for relief, the district court lacked jurisdiction to consider the motion. See Green v. United States, 260 F.3d 78, 82-83 (2d Cir.2001); United States v. Leon, 203 F.3d 162, 163-64 (2d Cir.2000).
We therefore affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.